Case 5:14-cr-00138-JGB Document 97 Filed 02/09/21 Page 1 of 2 Page ID #:864



  l ~
 21
 3                                                           FFR -9 X11
 4 i
                                                                          DEPUTY
 5

 6
 7
 s                         UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10
11               STATES OF AMERICA,                   Case No.: 5~ 1`-I'C R
                                                                          ' 0O l 38- 3C~ B- ~
12                               Plaintiff,           ORDER OF DETENTION AFTER
                                                      HEARING
13                  vs.                                  143(a)]m. P. 32.1(a)(6); 18 U.S.C.
                                                        3
14
15      Cln°'i~~c R~ ck`c ~~Defndant.
16
17           The defendant having been arrested in this District pursuant to a warrant issued
18      y the United States District Court for the     ~h~Y'ol D~s~ C(~.
19 or alleged violations) ofthe terms and conditions of his/her [probation)[supervised
20 elease]; and
21           The Court having conducted a detention hearing pursuant to Federal Rule of
22      riminal Procedure 32.1(a)(6) and 18 U.S.C. § 3143(a),
23           The Court finds that:
24              The defendant has not met his/her burden of establishing by clear and
25          convincing evidence that he/she is not likely to flee if released under 18 U.S.C. §
26          3142(b) or (c). This finding is based on 5~~,~,~~,~, nl~u~~;s r.,
27           ~is~,en. a~     a~~wr~d~~a ~ DtinY           ccyo~n~,'or,
28          _                 nQ     l,..v~t~~n~   Cw~le..n.tn~    ~'zg
Case 5:14-cr-00138-JGB Document 97 Filed 02/09/21 Page 2 of 2 Page ID #:865


     1
     2
  3        and/or
 4         ~jThe defendant has not met his/her burden of establishing by clear and
 5         convincing evidence that he/she is not likely to pose a danger to the safety of any
 6         other person or the community if released under 18 U.S.C. § 3142(b)or (c). This
 7         finding is based on ~Y:,~,:,~QI 1~,~ s~r,.~ ~_ s~bs~~,~ ci~vs~
 8
 9
 10
11
12
13         IT THEREFORE IS ORDERED that the defendant be detained pending further
14       cation proceedings.
                                              I
                                              i      r
15                                                                  ^~   `~\



16       .TED:
                                                         ~        ~          ~;~y
                                                                                 ~~  r
                     ~ ~o~                                ~~1~~~- ~J     ~     /" ;,
                                          KAREN E. SCOTT
17 ,                                      UNITED STATES MAGISTRATE JUDGE
18 I
19
20
21
22
23
24
25                                            ~,
26                                           'I
27
28

                                         Page 2 of2
